Citation Nr: 1448110	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-03 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for headaches to include as secondary to ionizing radiation.  

2.  Entitlement to service connection for joint pain to include as secondary to ionizing radiation.  

3.  Entitlement to service connection for skin disorder of the head and neck to include as secondary to ionizing radiation.  

4.  Entitlement to service connection for fatigue to include as secondary to ionizing radiation.  

5.  Entitlement to service connection for memory loss to include as secondary to ionizing radiation.  

6.  Entitlement to a compensable rating for depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Appellant had active service from April 1985 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

Reviewing the procedural history; the RO originally denied service connection for headaches in an August 2004 rating action.  In a November 2004 rating action, the RO denied service connection for PTSD, schizophrenia, headaches, joint pain, skin disorder, fatigue and memory loss; and an increased rating for depression.  In December 2004, the RO received a Congressional letter with attached statements from the Appellant.  Later that month, the RO responded to the Congressman, explaining that the Appellant should submit a notice of disagreement (NOD) if he was dissatisfied with the November 2004 rating action.  

In January 2005, the RO received a letter from the Appellant in which he continued his arguments regarding his psychiatric and headache disorders.  In a letter dated February 8, 2005, the AOJ informed the Appellant that it accepted this letter as a NOD to the November 2004 rating action.  Another letter was received from the Veteran on February 22, 2005, entitled notice of disagreement, wherein he argued mainly for his psychiatric symptoms.  A statement of the case (SOC) was issued in March 2006 but only included the issue of service connection for PTSD and schizophrenia (which was eventually denied by the Board in July 2007).  

In a July 2008 decision, the AOJ denied a petition to reopen the claim for service connection for PTSD and an increased rating for depressive disorder.  The Appellant submitted a NOD to the denial of an increased rating for depression in October 2008.  Later that month, the Appellant through his representative withdrew the petition to reopen the claims of service connection for PTSD and schozophrenia.  

In October 2008, the Appellant petitioned to reopen his claim for service connection for headaches.  The RO reopened the claim in May 2009, but still denied service connection for headaches.  

In light of the fact that the AOJ accepted the January 2005 statement from the Appellant as a NOD, VA is required to issue a SOC regarding service connection for headaches, joint pain, skin disorder, fatigue, and memory loss; and an increased rating for depression.  

Since the AOJ failed to issue a SOC, the issues of service connection for headaches, joint pain, skin disorder, fatigue, and memory loss; and an increased rating for depression are in appellate status.  Furthermore, there was no need for the Appellant to submit new and material evidence concerning the issue of service connection for headaches.  In essence, the case has been open since his 2003 claims for benefits.  Therefore, the issues in appellate status are listed on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.



REMAND

As noted, the Appellant issued a timely January 2005 NOD to the November 2004 rating decision which, in part, denied service connection for joint pain, skin disorder, fatigue and memory loss; and an increased rating for depression.  An SOC should be issued that addresses these claims.

In regard to his claim for headaches, the Appellant has perfected his appeal to this issue (see January 2012 SOC and the Appeal to Board of Veterans Appeals (VA Form 9) received in February 2012).  The service treatment records (STRs) show numerous complaints and treatment for headaches during military service.  Post service VA and private medical records include diagnoses of chronic headaches.  In light of the Appellant's clinical history, a medical opinion is needed to help adjudicate this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC concerning his additional claims of entitlement to service connection for joint pain, skin disorder, fatigue and memory loss; and an increased rating for depression.  Advise him that he still needs to file a timely substantive appeal (VA Form 9 or equivalent statement) in response to the SOC to perfect the appeal to the Board concerning this additional claims.  38 C.F.R. §§ 20.200, 20.302(b).

2.  Provide the Appellant an opportunity to identify any additional healthcare provider who has treated him for his headaches disability.  After securing any necessary authorization from him, by way of completion and submission of VA Form 21-4142, obtain all identified treatment records that are not already in the claims file.  He also must be appropriately notified if unable to obtain any identified records.

3.  Schedule the Appellant for an examination to ascertain the etiology of the his headaches.  The examiner should review the claims file and should note that review in the report.  The examiner should opine as to whether it is at least as likely as not that his chronic headaches are causally related to his period of active service, or as to whether an alternative etiology is more likely.

The examiner is informed that the Appellant received treatment for headaches on different occasions during service (to include in November 1995, headaches and sinus congestion; July 1986, flu symptoms and headaches; March 1987 viral syndrome and headaches).  

Reviewing post service record, a September 1994 private psychiatric report shows that the Appellant reported headaches since 1987.  Because the Appellant is competent to report headaches since service discharge, the examiner must specifically address the Appellant's complaints of continuing headaches since service discharge in determining whether his current disability is related to active service.  

Any opinion expressed by the examiner must be accompanied by a complete rationale.

4.  If any benefit sought on appeal, for which a NOD has been filed, remains denied, the Appellant and representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



